Appeals from an order of the' Supreme Court, Erie County (John A. Michalek, J.), entered April 25, 2013. The order, insofar as appealed from, denied the motion of defendants Dennis Gerrard and Ron Turcotte to dismiss the amended complaint against them and denied in part the motion of defendant MCG Capital Corporation to dismiss the amended complaint against it.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 11 and 20, 2014,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation.
Present — Scudder, EJ., Fahey, Peradotto, Carni and Valentino, JJ.